Title: Instructions to Brigadier General Thomas Mifflin, 10 November 1776
From: Washington, George
To: Mifflin, Thomas



Sir
[White Plains, 10 November 1776]

As the period is fast approaching when part of this Army will stand released from their Engagements to serve the public, and little prospect remains of prevailing upon them to stay longer, it becomes highly necessary for you, in time, to set about a Collection (at least an Enquiry after) the Tents and other Stores which have been delivered from your Department, and see that they are carefully deposited in some safe Place.
The Tents (all such however as want it) are to be repaired, and put

into the best order against another Season, as all other Articles which may require the like, and will admit of it, also should.
Take, especially, care that all the intrenching Tools at the different Encampments—not in immediate Use—be all collected and removed to some place of Safety or where Majr Genl Lee shall direct. I do not conceive that there is Occasion to forward any with that part of the Army going to the Jerseys but of this you can be satisfyed from Enquiry.
The Uncertainty of the Enemy’s Designs, renders it almost impossible to point out places with any Degree of propriety for Magazines of Forage &ca dependant upon your department. But as peekskills or the Neighbourhood of it, is considered as an important Post you cannot do amiss in laying in plentifully at that place: And I should think another deposit at Croton (or Pine’s) Bridge could not be amiss, as it is represented to me as a post which ought to be held.
Time and Circumstances may render further Instructions necessary, till which your own Judgment and Genl Lee’s Orders must be your Government. Given at Head Quarters near white plains this 10th Novemr 1776.

Go: Washington.

